Wheeler, J.
Upon the general demurrer the question was whether the petition set out substantially a good cause of action ; and it cannot be doubted that it did. If it was intended to object that a demand should have been averred, the objection ought to have been taken specially by exception. But upon the case as stated no demand was necessary. (Mitchell v. McLemore, 9 Tex. R. 151.)
That this Court will not revise the ruling of the Court below upon instructions where there is no statement of facts, is settled beyond question by repeated decisions. (Lipscomb v. Armstrong, 11 Tex. R. 649.)
There is no error in the judgment and it is affirmed.
Judgment affirmed.